ARNOLD, Judge.
G.S. 14400(a) provides that
“[i]f any person shall knowingly and designedly by means of any kind of false pretense whatsoever . . . obtain or attempt to obtain from any person within this State any money, goods, property, services, chose in action, or other thing of value with intent to cheat or defraud any person of such money, goods, property, services, chose in action or other thing of value, such person shall be guilty of a felony. . . .”
Defendant contends that an agent of Stop and Save, Anna Belton, knew that the invoice ticket was inaccurate. Since Mr. King, an owner of Stop and Save, told the agent to cooperate with defendant, it is defendant’s contention that the agent was acting within the scope of her authority and that, therefore, her knowledge was imputed to Stop and Save. As a result, defendant asserts, it cannot be said that Stop and Save was deceived by defendant’s actions.
Defendant’s contention is unrealistic and it is rejected. Evidence was uncontradicted that the invoice which defendant gave to the secretary was a misrepresentation. This misrepresentation amounted to a false pretense within the meaning of the statute, and based upon this false pretense defendant obtained something of value, a check in the amount of $245.35. Moreover, the evidence was sufficient for the jury to infer that defendant intended to defraud Stop and Save of such check.
Error is assigned to the jury instructions and it is asserted that the court erred by instructing that defendant would be guilty if the jury found that “by this intended deception, the defendant attempted to obtain” the money from Stop and Save. (Emphasis added.) Defendant argues not that there was a variance between the charge and the verdict, but that more than a mere attempt is required to prove violation of G.S. 14-100. Defendant’s argument, however, ignores G.S. 14400(a), as amended in 1975. The amendment expanded the violation to include an attempt to obtain property by false pretenses. Defendant’s argument is, therefore, without merit.
In our opinion defendant received a fair trial, free of prejudicial error.
*122No error.
Judges Morris and Hedrick concur.